WASHBURN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
The Brown Co. claims a mechanic’s lien on certain premises and the Akron Guaranteed Mtg. Co. claims a mortgage lien on the same property. The issue is as to whether the mechanic’s lien was waived.
The record shows that one Tuck, comptroller of the Brown Co., signed such waiver, his signature compared With his genuine signature and other like waivers of mechanics’ liens on behalf of the BroWn Co. justifies the inference of his authority in the premises. The mortgage company received said waiver .in exchange for money advanced to mechanics’ lien-holders. Affirming the Common Pleas, the Court of Appeals held:
1. The mechanics’ lienholder by signing a waiver in favor of the mortgage lien, enabling the former to obtain part of the loan which the mortgage wlas to secure, is estopped to assert priority over the mortgage.
2. Consideration for waiver of lien is sufficient if the mechanic’s lienholder derives benefit expressed or implied.